 

Exhibit 10.2

 

2014 SERIES SECURED PROMISSORY NOTE

 

THE ISSUANCE OF THIS SECURED PROMISSORY NOTE AND ANY SECURITIES ISSUABLE IN
CONNECTION THEREWITH (THE “SECURITIES”) HAVE NOT BEEN REGISTERED WITH THE UNITED
STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY
STATE. THE SECURITIES ARE BEING OFFERED PURSUANT TO CLAIMED EXEMPTIONS FROM
REGISTRATION UNDER REGULATION D PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THE SECURITIES ARE “RESTRICTED SECURITIES” AND MAY NOT BE
OFFERED OR RESOLD UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT, OR
ELIGIBLE TO BE OFFERED OR SOLD PURSUANT TO AN APPLICABLE EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS. THE COMPANY MAY REQUIRE THAT IT BE PROVIDED WITH
OPINION OF COUNSEL OR OTHER SUCH INFORMATION AS IT MAY REASONABLY REQUIRE TO
CONFIRM THAT SUCH EXEMPTIONS ARE AVAILABLE. FURTHER, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE MADE EXCEPT IN COMPLIANCE WITH THE ACT.

 

CRYOPORT, INC.

 

US $[________]

 

This 2014 Series Secured Promissory Note (the “Note”) is jointly issued as of
_____ __, 2014 by Cryoport, Inc., a Nevada corporation (“Cryoport”) and its
subsidiary CRYOPORT SYSTEMS, INC., a California corporation (collectively with
Cryoport the “Company”), to ___________________________________ (together with
its permitted successors and assigns, the “Holder”) with an address
of_______________________________ pursuant to exemptions from registration under
the Securities Act of 1933, as amended. Contemporaneously herewith, (a) Cryoport
is issuing to Holder a warrant to purchase shares of Cryoport common stock of
the Company (the “Warrant”), (b) other 2014 Series Secured Promissory Notes
(collectively with this Note, the “2014 Series Notes”) and warrants to other
lenders; and (c) a Security Agreement among the Company, the Holder, such
additional lenders and a lender who has agreed to act as Administrative Agent
for the benefit of the Lenders.

 

1. Principal and Interest. The Company hereby promises to pay on the Maturity
Date specified in Section 2 the principal sum of US $[________] and interest on
such principal balance at the annual rate of seven percent (7%).

 

2. Maturity Date. All unpaid principal and accrued interest hereunder shall be
paid on July 1, 2015; provided, however, the Company may elect to extend the
maturity date one time to January 1, 2016 by providing written notice to Holder.
If the Company elects to extend the maturity date, in consideration for
providing such extension, Cryoport shall issue to Holder a warrant to purchase a
number of additional shares of Cryoport common stock equal (a) to the then
outstanding principal balance of this Note, divided by (b) $0.50, (c) multiplied
by 1.25, and otherwise have the same terms and conditions as the Warrant.

 

3. Prepayment. The Company may prepay, without penalty, all or part of the
outstanding principal balance of this Note, together with all accrued but unpaid
interest thereon. Within ten (10) days after the end of each month, the Company
shall prepay amounts due under this Note in an amount equal to Holder’s pro rata
share, in accordance with Section 4, of an aggregate amount equal to twenty five
percent (25%) of any cash received by the Company (other than pursuant to this
Note or other similar Notes issued on or within fourteen (14) days after the
date hereof) from the issuance of indebtedness by the Company for borrowed money
or for the issuance of securities of the Company during such month.

 

4. Pari Passu With Other Notes. The payment of 2014 Series Notes issued for up
to an aggregate principal sum of up to $1,000,000 shall at all times be on a
pari passu basis. Provided, however, that a lender of one or more of the 2014
Series Notes may elect to waive the right to receive such payment from time to
time.

 



1

 

 

5. Security. To secure the Company’s repayment of the 2014 Series Notes, the
Company has granted a security interest in certain assets of the Company
pursuant to a Security Agreement.

 

6. Events of Default. If an Event of Default occurs or is continuing, all sums
of principal and interest under this Note automatically become immediately due
and payable without notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor, or other notices or demands of any
kind or character. The occurrence or existence of any one or more of the
following constitutes an “Event of Default” under this Note:

 

(a) The Company fails to pay any amounts due under this Note within ten (10)
days after demand by the Lender;

 

(b) The Company becomes subject to any bankruptcy or other voluntary or
involuntary proceeding in or out of court for the adjustment of debtor-creditor
relationships; or

 

(c) The Company makes any assignment for the benefit of creditors.

 

7. Notices. Notices regarding this Note shall be sent to the parties at the
following addresses, unless a party notifies the other parties, in writing, of a
change of address:

 

If to the Holder, to the address set forth in the preamble to this Note.

 

If to the Company: Cryoport, Inc.

20382 Barents Sea Circle

Lake Forest, CA 92101

 

8. Governing Law. This Note shall be deemed to be made under and shall be
construed in accordance with the laws of the state of Nevada without giving
effect to the principals of conflict of laws thereof.

 

9. Severability. The invalidity of any of the provisions of this Note shall not
invalidate or otherwise affect any of the other provisions of this Note, which
shall remain in full force and effect.

 

10. Entire Agreement and Amendments. This Note represents the entire agreement
between the parties hereto with respect to the subject matter hereof and there
are no representations, warranties or commitments, except as set forth herein.
This Note may be amended only by an instrument in writing executed by the
parties hereto.

 

11. No Waiver, Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part any party, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exhaustive of any rights, remedies, powers and privileges
provided by law.

 

12. Waiver of Trial by Jury. To the extent permitted by applicable Law, each of
the parties irrevocably waives all right of trial by jury in any action,
proceeding or counterclaim arising out of or in connection with this Note or any
matter arising hereunder.

 

13. Legal Holidays. In any case where the date on which any payment is due to
any Holder shall not be a business day, then any such payment need not be made
on such date, but may be made on the next succeeding business day with the same
force and effect as if made on the date on which nominally due, and no interest
shall accrue for the period from and after any such nominal date.

 



2

 

 

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company as
executed this Note as of the date first written above. 

 

  CRYOPORT SYSTEMS, INC.         By:            a duly authorized officer      
  CRYOPORT, INC.         By:         a duly authorized officer

 



3

 